833 F.2d 1006Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Earl SIMMONS, Defendant-Appellant.
No. 87-5526.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 27, 1987.Decided:  Nov. 20, 1987.

William E. Martin, Federal Public Defender, Todd C. Conormon, Assistant Federal Public Defender on brief for appellant.
Samuel Rosenthal, Chief, Appellate Section, Criminal Division, United States Department of Justice, Thomas E. Booth, Department of Justice, Samuel T. Currin, United States Attorney on brief for appellee.
Before DONALD RUSSELL and JAMES DICKSON PHILLIPS, Circuit Judges, and HAYNSWORTH, Senior Circuit Judge.
PER CURIAM:


1
Appellant Robert Earl Simmons was convicted, following a plea of guilty, of three counts of making false claims in violation of 18 U.S.C. Sec. 287 and one count of failure to appear in violation of 18 U.S.C. Sec. 3146.  On February 12, 1987, he was given a sentence which included an order of restitution under the Victim and Witness Protection Act of 1982, 18 U.S.C. Secs. 3579 et seq.  18 U.S.C. Sec. 3580(a) requires a district court imposing an order of restitution on a criminal defendant to consider the following factors:  the amount of loss sustained by the victim as a result of the offense;  the defendant's financial resources and needs;  the financial resources and needs of the defendant's dependents;  and such other factors as the court deems appropriate.  In United States v. Bruchey, 810 F.2d 456 (4th Cir.1987), this court held that an order of restitution must be supported by specific findings of fact on these statutory factors.  Because the sentencing order here did not contain such findings, we vacate it and remand for partial resentencing in accordance with the requirements of Bruchey.


2
SO ORDERED.